Bloodwoeth, J.
1. In the excerpts from 'the charge of the court, complained of in the 1st, 2d and 3d grounds of the amendment to the motion for a new trial, there is no error sufficient to warrant the granting of a neW trial. Grounds 4 and 5 are specifically abandoned in the brief of counsel for plaintiff in error.
2. “There was some slight evidence authorizing the verdict; and, the verdict having been approved by th'e trial judge, under the repeated and" uniform rulings of this court and of the Supreme Court a reviewing court is powerless to interfere. When the verdict is apparently decidedly against the weight of the evidence, the trial judge has a wide discretion as to granting or refusing a new trial; but whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732). See McCarty v. Keys, 19 Ga. App. 494 (91 S. E. 875); Phillips-Boyd Publishing Co. v. Bird, 19 Ga. App. 808 (92 S. E. 287). Judgment affirmed.

Broyles, P. J., and Harwell, J., concur.